Case: 3:14-cv-00454-WHR Doc #: 308 Filed: 05/08/20 Page: 1 of 1 PAGEID #: 20516




                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF OHIO
                               WESTERN DIVISION

 TRESSA SHERROD, et al.,                :
              Plaintiffs,
        v.                                     Case No. 3:14-cv-454
                                        :
 OFFICER SEAN WILLIAMS, et                     JUDGE WALTER H. RICE
 al.,
                                        :
              Defendants.




       DECISION AND ENTRY OVERRULING AS MOOT PLAINTIFFS’
       MOTION OPPOSING WAL-MART’S REQUEST TO TAKE A SECOND
       DEPOSITION OF MELVIN TUCKER (DOC. #302)




       As discussed during the conference call held on May 8, 2020, the Court

OVERRULES AS MOOT Plaintiffs’ Motion Opposing Wal-Mart’s Request to Take a

Second Deposition of Melvin Tucker, Doc. #302. Based on Plaintiffs’

representation that they will call Melvin Tucker as a witness in their case-in-chief,

there is no need to take another deposition of Mr. Tucker.




Date: May 8, 2020                      /s/ Walter H. Rice (tp - per Judge Rice authorization after his review)
                                       WALTER H. RICE
                                       UNITED STATES DISTRICT JUDGE
